DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 9, claim 9 is allowed since Li et al. (US 2012/0213399), hereon referred to as Li, in view of Axelsson et al. (US 2014/0294182), hereon referred to as Axelsson, does not teach “a sealing gasket having at least one channel defining an air path extending therethrough, the sealing gasket arranged to be received within the shaft member and extend between the base and the upper portion, the sealing gasket providing acoustic sealing between the insert bracket and the housing such that the air path directs sound from a cabin of the vehicle through the apertures to the microphone element.” The following serves to provide an explanation as to how Li in view of Axelsson falls short of teaching claim 9. 
Li – the closest art of record – teaches a microphone, having an upper and lower portion, assembled to a vehicle headliner. See paragraph [0016] and figure 2. The headliner includes a supportive substrate, an acoustically transparent open cell foam layer, and an acoustically transparent surface cover. Id. The microphone is affixed to the headliner via a bracket connected to the supportive substrate with an opening positioned between the foam layer and the microphone in a manner that allows sound waves to pass-through the foam layer to be received by the microphone. See paragraphs [0020]-[0021] and figure 2. Thus, Li does teach “[a] 
Axelsson attempts to cure this deficiency of Li by teaching an acoustic transducer configuration that includes a sealing gasket. See paragraphs [0033]-[0034] and figure 4A. As illustrated on figure 4A, the sealing gasket is situated against the yoke/top plate between the error microphone and exterior of the acoustic transducer configuration with a microphone port tube 114A such that acoustical pressure proximate to the front of the diaphragm may pass through to the error microphone. Id. Thus, Axelsson does teach “a sealing gasket having at least one channel defining an air path extending therethrough, [wherein] the sealing gasket arranged to be received within the shaft member”; however, the sealing gasket does not extend between the base and the upper portion nor does the sealing gasket provide acoustic sealing between the insert bracket and the housing such that the air path directs sound from a cabin of the vehicle through the apertures to the microphone element. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653